Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/03/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s response filed on 11/03/2021 overcomes the previously raised Drawing Objections, Objections to the Specification, Claim Objections and the 112b Claim Rejections. Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
The applicant argues that the device of Komrosky fails to disclose the limitation of the independent claims “wherein in between the first and second rotational position of the stem the valve member and the stem are coupled according to a first configuration allowing to move the valve member between the first position and the second position, and wherein in between the second and third rotational position of the stem, the valve member and the stem are coupled according to a second configuration different from the first configuration allowing to move the valve member between the second position and the engagement position” since the valve member in Komrosky (interpreted by the applicant as being solely the pressure member assembly 22, since it is the only part in Komrosky that is able to rotate as well as move in a direction substantially perpendicular to a contact plane) does not have a “second coupling 
The Office respectfully disagrees, as it was stated in the previous and current rejection of the independent claims, “the valve member” of Komrosky is being interpreted as being “the valve gate assembly 6”, wherein the valve member includes a valve disc (“see pressure member assembly 22”). Notice in FIG. A below that the valve member of Komrosky is an assembly comprising various components that allow for the selective rotation and reciprocation of the ball valve depending on the position of the handle.

    PNG
    media_image1.png
    869
    1245
    media_image1.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5 and 10-11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Komrosky (US 2,988,109).
Regarding claim 1, Komrosky (US 2,988,109) shows in Figs. 1-5 of a ball valve (see at least Fig. 2) to regulate, direct or control a fluid flow through the valve, comprising: - a body (housing 2 and cover 7) with a first port (inlet port 3), a second port (outlet port 4) and an interior space (enclosure 5) extending between the first and second port; - a seat (insert 34) arranged in the interior space of the body; - a valve member (see the valve gate assembly 6, the Office notes that while the Komrosky reference calls the valve member “a valve gate” which is a term usually used in the art to denote a reciprocating sliding gate-type valve, notice that the “valve gate” is a rotary ball plug type of valve similar to applicant’s invention and as such are equivalent Thus, the device of Komrosky meets all the limitations of claim 1.  
Regarding claim 2 and the limitation of a ball valve according to claim 1, wherein the valve member includes a flow channel (passageway 9) extending through the valve member such that in the first position of the valve member the flow channel is aligned with the first and second port, and wherein the valve disc is a non-through opening portion of the valve member; the device of Komrosky meets this limitation as shown in at least Fig. 1-5.   
Regarding claim 5 and the limitation of a ball valve according to claim 1, wherein the stem includes a stem portion (projection 61) that is received in a corresponding recess (see the recess of finger member 30 of the valve assembly) in the valve member, in which the stem portion and the recess are arranged eccentric relative 

Regarding claim 10, in making and/or using the device of Komrosky (US 2,988,109), Komrosky teaches in at least Figs. 1-5 of a method to operate a ball valve (see at least Fig. 2) to regulate, direct or control a fluid flow through the valve, said valve comprising: - a body (housing 2 and cover 7) with a first port (inlet port 3), a second port (outlet port 4) and an interior space (enclosure 5) extending between the first and second port; - a seat (insert 34) arranged in the interior space of the body; - a valve member (see the valve gate assembly 6, the Office notes that while the Komrosky reference calls the valve member “a valve gate” which is a term usually used in the art to denote a reciprocating sliding gate-type valve, notice that the “valve gate” is a rotary ball plug type of valve similar to applicant’s invention and as such are equivalent structure despite the terminology) moveably arranged inside the interior space of the body to cooperate with the seat, wherein the valve member includes a valve disc (see the pressure member assembly 22 comprising surfaces that engages the seat) configured to engage with the seat in an engagement position of the valve member (see at least Fig. 2 wherein the pressure member assembly 22 is engaged with the seat 34 in what can be considered the “fully closed position”); and - a stem (see the spindle assembly 35) engaging with the valve member to move the valve member, and said method comprising the following steps: a) rotating the stem about a longitudinal axis thereof from a first rotational position (see Fig. 4 considered to be “the fully opened Thus, the device of Komrosky meets all the limitations of claim 10.  
 
Regarding claim 11, in making and/or using the device of Komrosky (US 2,988,109), Komrosky teaches in at least Figs. 1-5 of a method to operate a ball valve (see at least Fig. 2) to regulate, direct or control a fluid flow through the valve, said valve comprising: - a body (2 and 7) with a first port (3), a second port (4) and an interior space (5) extending between the first and second port; - a seat (34) arranged in the interior space of the body; - a valve member (see the valve gate assembly 6, the Office notes that while the Komrosky reference calls the valve member “a valve gate” which is a term usually used in the art to denote a reciprocating sliding gate-type valve, notice that the “valve gate” is a rotary ball plug type of valve similar to applicant’s invention and as such are equivalent structure despite the terminology) moveably arranged inside the interior space of the body to cooperate with the seat, wherein the valve member includes a valve disc (see the pressure member assembly 22 comprising surfaces that engages the seat) configured to engage with the seat in an engagement position of the valve member (see at least Fig. 2 wherein the pressure member assembly 22 is engaged with the seat 34 in what can be considered the “fully closed position”); and - a stem (see the spindle assembly 35) engaging with the valve member to move the valve member, and move the valve member, and said method comprising the following steps: a) rotating the stem about a longitudinal axis thereof from a third rotational position (see at least Figs. 1-2 wherein the pressure member assembly 22 is engaged with the seat 34 in what can be considered the “fully closed position”) corresponding to the Thus, the device of Komrosky meets all the limitations of claim 11.    

Allowable Subject Matter
Claims 3-4, 6-9, 12-14 and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

As it was mentioned in the previous Office Action, the closest prior art are Komrosky (US 2,988,109), Liu (US 9,903,483), Kramer (US 4,029,292) and Schmidt (GB 338,913) teaches of various examples of rotary ball valves comprising means of allowing the reciprocation of a portion of the valve member away-from/toward-to the valve seat to prevent excessive wear from occurring on the sealing faces of the valve in a similar manner as applicant’s general invention. Liu utilizes gearing and lost motion to achieve this function, Kramer, Komrosky and Schmidt utilizes internal coupling/locking elements/pins/slot/grooves to allow the selective engagement of a portion of the valve member and rotation of the valve member. Notice that while the closest prior art comprise similar function, each one of the closest prior art relies on different designs as compared to the claimed invention. In particular notice in at least Komrosky that the engagement of the stem and valve member are different as compared to the way it is claimed in at least claim 3 and that the stems of the prior art turn 90 degrees to the second/intermediate position and then turn an additional amount (30 degrees more in at least the case of Komrosky) to move As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function/operation of the gate valve as claimed in claims 3-4, 6-9 and 12-14 and as shown in at least Figs. 4a-4c of the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753